United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2724
                                  ___________

Barry Pugh,                             *
                                        *
            Plaintiff - Appellant,      *
                                        *
James Copeland,                         *
                                        * Appeal from the United States
            Plaintiff,                  * District Court for the
                                        * Eastern District of Arkansas.
      v.                                *
                                        *      [UNPUBLISHED]
L. A. Darling Company,                  *
                                        *
            Defendant - Appellee.       *
                                   ___________

                            Submitted: January 14, 2004

                                 Filed: May 11, 2004
                                  ___________

Before LOKEN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                              ___________

PER CURIAM.

       After his employment was terminated for excess absenteeism, Barry Pugh filed
suit against his former employer, the L.A. Darling Company, under the Family and
Medical Leave Act (FMLA). See 29 U.S.C. §§ 2601–2654 (2000). The District
Court1 granted summary judgment in favor of the defendant and dismissed the case.
Pugh appeals the grant of summary judgment and urges that the District Court erred
when it determined that he failed to establish a FMLA claim and when it determined
that he failed to establish a prima facie case of retaliation. We review the grant of
summary judgment de novo. See Gen. Trading Int'l, Inc. v. Wal-Mart Stores, Inc.,
320 F.3d 831, 835 (8th Cir. 2003). We agree that the record at summary judgment
does not support Pugh's contention that certain of his absences were covered by his
prior FMLA requests, that he was penalized for these covered absences, and that he
provided the company with sufficient notice of his anxiety disorder so as to invoke
the FMLA. We also agree that Pugh has failed to make out a prima facie case of
retaliation insofar as he cannot establish a causal connection between his previous
invocation of the FMLA and his eventual termination. Accordingly, we affirm based
on the well-reasoned opinion of the District Court. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.

                                        -2-